DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A1, B1, C1 (claims 1-7, 9, 10, 13, 14, and 18 in the reply filed on March 29th, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “the lateral post protrusion has a length-to-width aspect ratio of at least 0.5”.  There is insufficient antecedent basis for “the lateral post protrusion” in the claim. Claim 18 should be dependent from claim 10.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menard et al. (U.S. Patent No. 9,161,448).
Regarding to claim 1, Menard teaches a micro-transfer printing system, comprising:
a source substrate having a substrate surface (Fig. 9c, element 50; column 12, line 41);
components disposed in an array on, over, or in the substrate surface, each component having a component extent in a plane parallel to the substrate surface (Fig. 9c, elements 20; column 12, line 35, the component extent is the upper portion of the component 20, which is extended wider than the bottom portion);
a stamp comprising a stamp body (Fig. 9c, element 10; column 12, line 29) and stamp posts (Fig. 9c, element 11; column 11, lines 48-49) extending away from the stamp body and disposed in an array over the stamp body, each of the stamp posts having (i) a post location corresponding to a component location of one of the components when the stamp is disposed in alignment with the source substrate, and (ii) a post surface extent on a distal end of the stamp post (Fig. 9c),
wherein the post surface extent is greater than the component extent (Fig. 9c).
Regarding to claim 13, Menard teaches each of the stamp posts comprises a step (Fig. 9c).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bower et al. (U.S. Patent No. 9,761,754) in view of Menard et al. (U.S. Patent No. 9,161,448).
Regarding to claim 1, Bower teaches a micro-transfer printing system, comprising:
a source substrate having a substrate surface (Fig. 5I, element 510; column 11, line 27);
components disposed in an array on, over, or in the substrate surface, each component having a component extent in a plane parallel to the substrate surface (Fig. 5I, element 502; column 10, lines 55-58, the upper portion of the component extend wider than the bottom portion);
a stamp comprising a stamp body and stamp posts  extending away from the stamp body and disposed in an array over the stamp body (Fig. 5I, element 512; column 11, lines 26-18), each of the stamp posts having (i) a post location corresponding to a component location of one of the components when the stamp is disposed in alignment with the source substrate, and (ii) a post surface extent on a distal end of the stamp post (Fig. 5I).
   Bower does not disclose the post surface extent is greater than the component extent.
   Menard discloses the post surface extent is greater than the component extent (Fig. 8b, Fig. 9c). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bower in view of Menard to configure the post surface extent to be greater than the component extent in order to increase bonding strength.
Regarding to claim 2, in Menard, Fig.  9c or Fig.  8b, the post surface extent appears to be greater than or equal to 105% of the component extent. However, Menard does not clearly disclose the range in the specification. Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the post surface extent to be greater than or equal to 105% of the component extent in order to secure the connection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 4, Bower teaches sacrificial portions disposed in an array over the source substrate and wherein (i) each of the components is disposed completely over a different corresponding sacrificial portion of the sacrificial portions and (ii) each different corresponding sacrificial portion has a sacrificial portion extent greater than the component extent (Figs. 5E-H, element 508, column 11, lines 2-5, component 502 is disposed completely over a different corresponding sacrificial portion 508, the sacrificial portion 508 extent greater than the component extent).
Regarding to claim 5, Bower teaches the post surface extent is less than the sacrificial portion extent (Fig. 5I).
Claims 1-6, 9, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bathurst et al. (U.S. Patent No. 9,217,541) in view of Menard et al. (U.S. Patent No. 9,161,448).
Regarding to claim 1, Bathurst teaches a micro-transfer printing system, comprising:
a source substrate having a substrate surface (Fig. 6B, element 114; column 20, line 3);
components disposed in an array on, over, or in the substrate surface, each component having a component extent in a plane parallel to the substrate surface (Fig. 6B, element 105; column 20, lines 16);
a stamp comprising a stamp body and stamp posts  extending away from the stamp body and disposed in an array over the stamp body (Fig. 6B, element 604; column 20, line 28), each of the stamp posts having (i) a post location corresponding to a component location of one of the components when the stamp is disposed in alignment with the source substrate, and (ii) a post surface extent on a distal end of the stamp post (Fig. 6B).
   Bathurst does not disclose the post surface extent is greater than the component extent.
   Menard discloses the post surface extent is greater than the component extent (Fig. 8b, Fig. 9c). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bathurst in view of Menard to configure the post surface extent to be greater than the component extent in order to increase bonding strength.
Regarding to claim 2, in Fig.  9c or Fig.  8b, Menard discloses the post surface extent is greater than or equal to 105% of the component extent. However, Menard does not clearly disclose the range in the specification. Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the post surface extent to greater than or equal to 105% of the component extent in order to secure the connection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 3, Bathurst as modified discloses each of the components is spaced apart from each nearest-neighbor component by at least a component separation distance and each of the stamp posts is spaced apart from each nearest neighbor stamp post by at most a post separation distance, and the post separation distance is less than the component separation distance (as being modified, the post surface extent is greater than the component extent, therefore the post separation distance is less than the component separation distance).
Regarding to claim 4, Bathurst teaches sacrificial portions disposed in an array over the source substrate and wherein (i) each of the components is disposed completely over a different corresponding sacrificial portion of the sacrificial portions and (ii) each different corresponding sacrificial portion has a sacrificial portion extent greater than the component extent (Fig. 1J, element 106, sacrificial release layers in Fig. 6B have been removed leave behind cavities 117).
Regarding to claim 5, Bathurst teaches the post surface extent is less than the sacrificial portion extent (Fig. 6B, the post surface extent is less than the sacrificial portion extent, which is cavities 117).
Regarding to claim 6, Bathurst teaches each of the stamp posts extends at least one quarter of a distance (e.g., at least half of the distance or at least three quarters of the distance) from each component edge of one of the components to a corresponding sacrificial portion edge of the different corresponding sacrificial portions (Fig. 6B).
Regarding to claim 9, Bathurst teaches (i) the sacrificial portions are laterally separated by anchors, (ii) each component in the array of components is physically connected to one of the anchors with a tether, and (iii) each of the stamp posts extends over at least a portion of the tether physically connecting the one of the components to the one of the anchors (Fig. 1J, Fig. 6B).
Regarding to claim 13, Bathurst teaches each of the stamp posts comprises a step (Fig. 6B).
Regarding to claim 18, Bathurst is silent as to the length-to-width aspect ratio of the lateral post protrusion. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the lateral post protrusion having a length-to-width aspect ratio of at least 0.5 in order to adapt to the dimensions of the die, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Allowable Subject Matter
Claims 7, 10, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
Regarding to claim 7, the prior art fails to anticipate or render obvious the claimed limitations including “the post surface extent is less than or equal to 90% of the sacrificial portion extent” in combination with the limitations recited in claims 1, 4, and 5.
Regarding to claim 10, the prior art fails to anticipate or render obvious the claimed limitations including “each of the stamp posts comprises a lateral post protrusion and the lateral post protrusion extends at least partially over the corresponding tether when the stamp is disposed in alignment with the source substrate” in combination with the limitations recited in claims 1, 4, and 9.
Regarding to claim 14, the prior art fails to anticipate or render obvious the claimed limitations including “the step extends laterally beyond each edge of the distal end of the stamp post” in combination with the limitations recited in claims 1 and 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828